UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6243


GERALD LEE MCCARTY,

                 Plaintiff - Appellant,

          v.

PAUL L. JONES,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:09-ct-03133-FL)


Submitted:   April 29, 2010                   Decided:   May 4, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald Lee McCarty, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gerald Lee McCarty appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).      We have reviewed the record and find

that this appeal is frivolous.          Accordingly, we affirm for the

reasons stated by the district court.           McCarty v. Jones, No.

5:09-ct-03133-FL (E.D.N.C. Nov. 30, 2009).           We deny McCarty’s

motion   for   appointment   of   counsel.     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                    2